DETAILED ACTION
The papers submitted on 05 April 2022, amending claims 1, 3, 6, the title, the drawings, and adding claim 12-13, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pucci et al. (US 5,974,600 A).
Regarding claim 1, Pucci discloses a method of manufacturing a spa cover 12 (title/abstract; FIG 1-2), comprising the steps of: 
providing a main body 36, equated with the first shell member (FIG. 5-6; 4:13+); 
providing a bottom cover 38, equated with the second shell member (FIG. 5-6; 4:13+); 
bringing the first shell member and the second shell member into nesting relationship to define a hollow interior cavity (FIG. 5-6; 4:62+); 
disposing an insulating foam 42 in the hollow interior cavity (FIG. 5-6; 4:58+); 
wherein the foam is configured to bond with interior surfaces of the first shell member and the second shell member to create an integral structure (4:67-5:4).
Regarding claim 4, Pucci discloses the first shell member and the second shell member are formed from polyethylene (4:16-20, 4:35-39).
Regarding claim 10, Pucci discloses a spa cover 12 (title/abstract; FIG. 1-2).
Regarding claim 13, Pucci discloses the integral structure created by the foam bonding with the interior surfaces of the first shell member and the second shell member forms a water-tight seal (5:5+).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) as applied to claim 1 above, further in view of Hoffman (US 5,509,565 A).
Regarding claim 2, 3, and 5, Pucci does not appear to explicitly disclose the shells are acrylic material, specifically ABS or that the foam is polyurethane or polystyrene. Pucci does suggest that the shells are PVC (4:16-20, 4:35-39). 
However, Hoffman discloses a similar insulated lid (title/abstract) formed of two shells 22 and 24, made of acrylic materials such as ABS (3:10-14), with insulating foam 26, such as polyurethane (3:44), therebetween (FIG. 2, 3:40+).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the acrylic and polyurethane of Hoffman, because such materials are known in the art of insulated lids and could be used with expected results.
Regarding claim 7, Hoffman discloses that the shells can be formed by vacuum forming (3:15+).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) in view of Hoffman (US 5,509,565 A) as applied to claim 5 above, further in view of Watkins et al. (US 5,398,350 A).
Pucci does not appear to expressly disclose a closed cell foam with a density greater than 1.7 lb/ft3.
However, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Pucci to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results. 

Claims 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) as applied to claim 1 above, further in view of Lee (US 6,295,787 B1).
Regarding claims 8-9, Pucci discloses the main body 36 and bottom cover 38 are secured by melting “mushrooms” (4:40-42; 4:65-67) and that the bottom cover is flame treated to increase adhesion with the foam and further secure the bottom cover to the main body (4:62-5:15; FIG. 5-6). Notably, the foam material 42 surrounds stops 56 of the main body 36 and stiffeners 40 (FIG. 5-6, 4:47-57) and bonds with the bottom cover 38.
Pucci does not appear to explicitly disclose cooperating locking features in the shells which are held by the foam.
However, Lee discloses a similar insulating lid including two shells 110/120 filled with foam 130 (title/abstract, FIG. 7) wherein the shells include snap fitted tabs 111 and bosses 112 which cooperate to couple the shells (FIG. 1-4; 3:65-4:48) and which are further locked in by the foam 130 (FIG. 7).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the locking mechanism of Lee, in order to ensure the shells are accurately coupled during the foam injection step with a structure known in the art.
Regarding claim 12, Lee suggests a first and second shell devoid of a stiffening ribs extending between the first and second shell members (FIG. 2-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pucci et al. (US 5,974,600 A) in view of Hoffman (US 5,509,565 A) and Watkins et al. (US 5,398,350 A).
Pucci discloses a method of manufacturing a cover 12 for a spa (title/abstract; FIG. 1-2), comprising the steps of:
forming a main body 36, equated with the first shell member (FIG. 5-6; 4:13+); 
forming a bottom cover, equated with the second shell member (FIG. 5-6; 4:13+); 
bringing the first shell member and the second shell member into nesting relationship to define a hollow interior cavity (FIG. 5-6; 4:62+); and 
locating a foam 42 in the hollow interior cavity (FIG. 5-6; 4:58+); 
wherein the foam bonds with the first shell member and the second shell member to create an integral structure (4:67-5:4).
Pucci does not appear to expressly disclose vacuum forming an acrylic material, or a high density closed cell foam.
However, Hoffman discloses a similar insulated lid (title/abstract) formed of two shells 22 and 24, made by vacuum forming of acrylic materials such as ABS (3:10-14)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Pucci to include the vacuum formed acrylic of Hoffman, because such materials and methods are known in the art of insulated lids and could be used with expected results.
Further, Watkins discloses a molded spa (title/abstract) wherein the foam insulation is preferably a rigid, two-pound density, closed cell, polyurethane foam (3:8-10).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the material of Pucci to include the PU foam of Watkins, because such materials are known in the art and would be used with expected results.


Response to Arguments
Applicant's arguments filed 05 April 2022 have been fully considered but they are not persuasive.
Applicant contends that Pucci fails to disclose the first and second shells in a nesting relationship and that the shells do not define a single hollow interior cavity. However, the Examiner disagrees with this characterization. First Pucci does discloses a nesting relationship between the first and second shells, see FIG. 5-6; 4:42-46. Second the claims do not narrowly define the hollow interior cavity as a single cavity or the only interior cavity, and the plural cavities of Pucci anticipate the claimed “a hollow interior cavity”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742